Citation Nr: 0122695	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  01-03 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $3,500.40.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision of the Committee on 
Waivers and Compromises of the Winston-Salem, North Carolina, 
Regional Office (RO) which denied the veteran's request for 
waiver of recovery of an overpayment of compensation benefits 
in the amount of $3,500.40 on the basis that it would be 
against equity and good conscience.

Due to conflicting evidence on file regarding the veteran's 
desire for a hearing before the Board in Washington, DC, the 
RO contacted the veteran in April 2001 to clarify whether she 
still wanted a hearing.  She responded in June 2001 by 
stating that she did not want to appear in person, but wanted 
her appeal to go to Washington, DC.  Shortly thereafter, in 
July 2001, the case was forwarded to the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran.

3.  The veteran has been in receipt of disability 
compensation since December 1975.

4.  The veteran received additional dependency compensation 
from 1980 through December 1, 1999, based on information that 
she was married to T.D.H.; the RO retroactively terminated 
the spousal benefits when it learned that the veteran and 
T.D.H. were divorced in August 1993.

5.  The RO first learned that the veteran's marital status 
had changed when it received a Status of Dependent's 
Questionnaire in December 1999 noting the veteran's 1995 
marriage to D.R.M. 

6.  The veteran is at least partially at fault in the 
creation of the overpayment by her failure to timely report 
additional compensation that she was paid for her spouse, 
T.D.H., following their divorce; fault on the part of VA is 
not documented.

7.  It is not shown that recovery of the overpayment of 
compensation benefits would deprive the veteran of basic 
necessities.

8.  Recovery of the overpayment would defeat the intended 
purpose of VA disability compensation benefits.

9.  Failure to make restitution in the amount of $3,500.40 
would to some extent result in unfair gain to the veteran; 
this element has been offset to a large extent by the 
veteran's remarriage in 1995.

10.  The veteran is not shown to have changed her position to 
her detriment as a result of reliance on the compensation 
benefits at issue.


CONCLUSION OF LAW

Recovery of an overpayment of compensation benefits in the 
amount of $3,500.40 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

By virtue of the May 2000 decision letter, the Statement of 
the Case dated in September 2000, and the May 2001 letter 
from the RO to the veteran, the veteran was given notice of 
the law and information relied upon to determine the claim.  
In addition, all relevant records have been obtained and 
incorporated into the claims file.  In the instant case, the 
RO has met its duty to assist the veteran in the development 
of her claim under the VCAA and implementing regulations. 


Factual Background

In April 1976 the RO granted the veteran's claim for service 
connection for a duodenal ulcer and assigned a noncompensable 
rating.  The RO increased this rating to 20 percent in 
September 1976, and 40 percent in November 1980.

The veteran was informed by the RO in a November 1980 letter, 
that veterans in receipt of a rating of 30 percent or more 
for a service-connected condition may be entitled to 
additional compensation for a spouse.  The RO asked the 
veteran to complete and submit an enclosed VA Form 21-686c, 
Declaration of Marital Status.

In a January 1981 letter, the veteran expressed concern that 
she wasn't receiving money for dependents despite sending in 
dependency information in December 1980.

In January 1981, the RO informed the veteran that her 
disability compensation award had been amended and that it 
included additional benefits for her spouse and children.  
She was advised to report any change in the number or status 
of her dependents promptly to the VA.  

In October 1985, the veteran was notified of an amendment to 
her disability compensation award that included additional 
benefits for her spouse and children.  She was advised to 
report any change in the number or status of her dependents 
promptly to the VA.

In September 1991, the veteran was informed by letter that 
the compensation she was receiving for her service-connected 
disability included an additional amount for her spouse 
and/or children and that she was responsible for reporting 
any changes in the number of her dependents.  She was asked 
to complete a Status of Dependents Questionnaire form (VA 
Form 21-0538) which she did in October 1991 stating that she 
had been married to T.D.H. since November 1976.  

In January 1994 the RO requested that the veteran provide the 
name, social security number and date of birth of herself and 
her spouse because of some apparent discrepancies with the 
Social Security Administration.  The veteran responded in 
February 1994 by certifying as true that her spouse was 
T.D.H.

The RO notified the veteran in December 1997 of amendments to 
her disability compensation benefits for her spouse and 
children.  She was advised to tell VA immediately if there 
was any change in the number or status of her dependents.  
She was further advised that failure to tell VA immediately 
of a dependency change would result in an overpayment which 
must be repaid.

In December 1999 the RO received a Status of Dependents 
Questionnaire form (VA Form 21-0538) that was signed by the 
veteran and dated in October 1999.  This form notes that the 
veteran had been married to D.R.M. since June 1995.

The RO sent the veteran a letter in December 1999 proposing 
to reduce her compensation benefits by removing her previous 
spouse, T.D.H., from her award effective April 1, 1994.  The 
RO based the proposal on its receipt of the VA Form 21-0538, 
Status of Dependents Questionnaire, indicating that the 
veteran's spouse was D.R.M.  The RO informed the veteran that 
it could not add her current spouse on her award until it 
received a copy of her final divorce decree showing the date 
and place her first marriage ended and a copy of her marriage 
certificate showing the date and place of her second 
marriage.

In February 2000, the RO received a statement from the 
veteran apologizing for having forgotten that a spouse was 
considered a dependent.  She enclosed a Judgment of Divorce 
showing that she and her husband, T.D.H., divorced in August 
1993, and a legal document showing that she and her current 
husband, D.R.M., married in June 1995.

The RO sent the veteran a letter in March 2000 showing 
amendments to her compensation payments in consideration of 
her divorce in August 1993 and remarriage in June 1995.

Also in March 2000 the veteran received a notice of 
overpayment in the amount of $3,500.40 from the Debt 
Management Center in St. Paul, Minnesota.  

In a Financial Status Report (VA Form 20-5655, dated in March 
2000, the veteran reported that she was not employed.  
Regarding her spouse, since April 1997, he had held several 
positions, including school bus driver, courier, short-order 
cook, a temporary worker, a telemarketer, and a customer 
relations representative.  His monthly gross salary was 
$2119.  His net pay per month was about $1500.  The veteran 
received $480 in child support and $493 in VA compensation 
benefits.  Monthly expenses included $279 for rent, $300 for 
food, $316 for utilities, $111 for car insurance, $30 for 
prescriptions, $30 for gasoline, and $276 for unlisted 
personal needs.  The veteran listed 15 separate loans/credit 
card debts totaling a monthly payment of $849.  She owned a 
home valued at $80,000, a vehicle valued at $1000, and had 
about $124 in the bank.

In April 2000, the veteran requested a wavier of the 
$3,500.40 debt and said that to pay this back would cause 
extreme financial hardship.

In a May 2000 decision, the Committee on Waivers and 
Compromises at the Winston-Salem, North Carolina, RO denied 
the veteran's request for waiver of indebtedness.

In the veteran's May 2000 Notice of Disagreement, she 
disagreed with the period in which the overpayment was 
calculated.  More specifically, she questioned why the period 
in which the overpayment was calculated covered a span of 
approximately six years (from September 1, 1993, to December 
1, 1999), when she had in fact been married to her second 
spouse for nearly five of the six years.  She pointed out 
that her reported total monthly income included her VA check 
and that if this check was withheld, she would have a monthly 
deficit of $218.90 rather than a surplus of $274.10.

The veteran's request for waiver of recovery of the 
overpayment was reconsidered by a reporting member of the 
panel of the regional Committee on Waivers and Compromises in 
September 2000 who affirmed the denial.

In a May 2001 letter, the RO informed the veteran that even 
though she remarried in June 1995, she did not notify the VA 
of this marriage until December 1999.  Consequently, the 
earliest possible date that her second husband could be added 
to her award was January 1, 2000.  The RO informed the 
veteran that such benefits could not be paid prior to the 
date of receipt of the claim notifying VA of the remarriage.

Analysis

The record shows that the overpayment involved in this appeal 
resulted from the RO's retroactive termination in May 2000 of 
the veteran's entitlement to additional compensation benefits 
for her spouse, T.D.H, whom she divorced in August 1993.  
38 U.S.C.A. § 1115.

As an initial matter, the veteran takes issue with the period 
in which the overpayment was calculated, from September 1, 
1993 to December 1, 1999. VA regulations state that if a 
marriage ends in divorce or annulment on or after October 1, 
1982, the additional compensation benefits will be 
discontinued on the last day of the month in which the 
divorce or annulment occurred.  38 C.F.R. § 3.501(d)(2) 
(2000).  Thus, in view of the veteran's divorce from T.D.H. 
in August 1993, the RO properly calculated the date of the 
overpayment as beginning on September 1, 1993.    

As for the ending date of December 1, 1999, the veteran 
asserts that she was married for all but 21 months and 10 
days during the overpayment period and that her remarriage in 
1995 this should be reflected in the overpayment calculation.

In regard to the veteran's remarriage, the law provides that 
an award of additional compensation for dependents will be 
effective as of the date of the claim, the date dependency 
arises, the effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
year of notification of such rating action, or the date of 
commencement of the veteran's award, whichever is later.  
38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b).  "Date of 
the claim" means the date of veteran's marriage, or birth of 
his or her child, or, adoption of a child, if the evidence of 
the event is received within one year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within one year of the VA 
request.  Id.

Regardless of VA regulations concerning effective dates of 
awards, monetary payments based on an award or an increased 
award of compensation, dependency and indemnity compensation 
or pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award becomes 
effective. 38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(2000).  For purposes of this section, "increased award" 
includes an award that is increased because of an added 
dependent.  38 C.F.R. § 3.31(a).

Despite the veteran's contention that she is entitled to 
additional compensation benefits back to her remarriage to 
D.R.M. in 1995, which, under 38 C.F.R. § 3.401(b)(1), would 
be the date of claim, this date is applicable only if 
evidence of the marriage was received within one year of the 
marriage, which it was not.  The earliest notification that 
the RO had of the veteran's June 1995 marriage to D.R.M. was 
its receipt of a Status of Dependent's Questionnaire (VA Form 
21-0538) on December 1, 1999.  Because December 1, 1999, is 
the date that the RO received notice of the veteran's 
marriage to D.R.M. and such notice was received within one 
year of the RO's October 1999 request, it is the proper 
ending date of the overpayment at issue.  38 U.S.C.A. 
§§ 5110(f),(n), 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.401(b) 
(2000).

With respect to a waiver, the law provides that a finding of 
fraud, misrepresentation, or bad faith will preclude a grant 
of waiver of recovery of an overpayment.  38 U.S.C.A. 
§ 5302(a).  In this case, the Committee's May 2000 decision 
denying the veteran's request for waiver included a 
determination that the appellant was free of fraud, 
misrepresentation, or bad faith.  The Board will accept the 
determination and limit the current review to the issue of 
whether or not recovery of an overpayment of compensation 
benefits is warranted on the basis of equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Whether the actions 
of the debtor contributed to the creation 
of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.  

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Based on a review of the record and having considered the 
contention of the veteran, the Board finds that the veteran 
was not without fault in the matter of this overpayment.  The 
veteran was repeatedly advised that the compensation she was 
receiving included an additional amount for her spouse and 
child(ren) and that she was responsible for reporting any 
changes in the number of her dependents.  Although she stated 
in January 2000 that she forgot that a spouse was considered 
a dependent, she was sent numerous letters specifically 
noting that the additional compensation she was receiving was 
for her spouse and child(ren).  Furthermore, it is 
interesting to note that in February 1994 VA asked the 
veteran to provide the name and social security number of her 
spouse due to some discrepancies with the Social Security 
Administration.  Accordingly, the veteran completed a form 
wherein she certified to be true that her spouse was T.D.H., 
despite the fact that she and T.D.H. divorced in August 1993.  
Moreover, there is no documentation showing any fault on the 
part of VA regarding the overpayment.  VA could not have 
known about the veteran's divorce and remarriage, especially 
in light of the erroneous marital status information that was 
received in February 1994.

In regard to the element of undue hardship, the Financial 
Status Report shows a total net monthly income of $2465., and 
total monthly expenses of $2191., leaving a monthly surplus 
of $274.  The veteran contends that paying this debt back 
would create a financial hardship because, were VA to 
withhold her compensation check, she would have a monthly 
deficit of $219. each month rather than a surplus.  However, 
there remains the unexplained amount of $276 for personal 
needs.  Although the veteran's monthly income surplus of 
$274. is a relatively small amount, the fact that she has a 
monthly surplus supports the recovery of the $3,500.40 debt.  
In other words, recovering the $3,500.40 debt would not cause 
undue hardship in that it would not deprive the veteran and 
her family of the basic necessities.  38 C.F.R. § 1.965(a).

As to whether recovery of the overpayment would defeat the 
purpose for which the benefits are intended, inasmuch as the 
veteran continues to be entitled to the receipt of disability 
compensation at the 40 percent level, recovery of the 
overpayment would appear to defeat the purpose of the 
compensation benefits.  However, consideration is also given 
to the proportional amount that the VA compensation payment 
has on the veteran's and her spouse's total monthly income, 
which is roughly one fifth of their total income.  
Consequently, the impact of this element is somewhat lessened 
in that the veteran is not dependent on the monthly 
compensation in order to meet her and her family's financial 
obligations.  

Moreover, the Board finds that failure to make restitution 
for the overpayment would to an extent result in unfair gain 
to the veteran.  VA made erroneous payments of benefits based 
on incorrect marital status information which was not 
clarified until December 1999.  To allow the veteran to 
retain such benefits under these circumstances would result 
in unjust enrichment.  Having said this, the Board also finds 
that the unfair gain to the veteran has been largely offset 
by her remarriage in 1995.

Finally, it has neither been alleged nor shown that reliance 
of the veteran's compensation benefits resulted in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  While acknowledging that the elements 
addressed above are not all inclusive, there is no additional 
evidence in the record for the Board to consider under the 
equity and good conscience standard which would impact this 
decision.

In summary, it appears that two of the elements in the equity 
and good conscience standard favors the veteran's claim for 
waiver, i.e., recovery of the overpayment would appear to 
defeat the purpose of the compensation benefits in view of 
the veteran's continuing entitlement to receive disability 
compensation at the 40 percent level, and any unjust 
enrichment to the veteran has been offset to a large extent 
by her remarriage.  However, the remaining elements favor the 
government's right to insist on repayment.  This is 
especially so when considering that overpayment of 
compensation benefits is a valid debt to the government, and 
there is no reason that the veteran should not accord the 
government the same consideration that she would accord other 
creditors.

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim for waiver of recovery of the 
overpayment of compensation benefits in the amount of 
$3,500.40.  As such, the benefit-of-the-doubt doctrine does 
not apply, and the claim for waiver must be denied.  
38 U.S.C.A. § 5107(b).


ORDER

Waiver of recovery of the overpayment of compensation 
benefits in the amount of $3,500.40 is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

